RYMER, Circuit Judge,
concurring in part and dissenting in part.
As to the paramedics and their employer the City of Vista, I would affirm. That the paramedics observed Keric Mitchell does not distinguish this case from Zepeda v. City of Los Angeles, 223 Cal.App.3d 232, 272 Cal.Rptr. 635 (1990). Moreover, the complaint’s allegation that friends assisting Mitchell were ordered away by law enforcement is inconsistent with any claim that the paramedics increased the risk of harm to Mitchell or caused Mitchell or others to rely on their actions to Mitchell’s detriment, as is required for tort liability to attach. See id. at 235, 272 Cal.Rptr. 635; Rose v. County of Plumas, 152 Cal.App.3d 999, 1004-05, 199 Cal.Rptr. 842 (1984).
I agree substantially with the majority as to the law enforcement officers. As to immunity under Cal. Health and Safety Code §§ 1799.106, 1799.107, however, I would simply hold the County to its contention that “[njeither section applies to County law enforcement officials.” I would not speculate as to whether § 1799.107 might apply to them, particularly since nothing in the record suggests that the law enforcement officers were “employee[s] or member[s] of a fire department.” See § 1799.107(d).